Cite as 2013 Ark. 343

                SUPREME COURT OF ARKANSAS
                                       No.   CV-13-202

KAREN COOPER AND JACK                             Opinion Delivered SEPTEMBER 20, 2013

DOWELL
                 PETITIONERS

V.
                                                  MASTER APPOINTED.
FAULKNER COUNTY CIRCUIT
COURT
                RESPONDENT


                                        PER CURIAM

       On September 5, 2013, we ordered attorneys Gary D. Jiles and Matthew K. Brown

to appear before this court on September 19, 2013, to show cause as to why they should not

be held in contempt for failing to comply with this court’s mandate staying all proceedings,

including any attempt to collect on a garnishment, in the Faulkner County Circuit Court in

the matter of City of Conway & Conway Corp. v. Cooper, No. 23CV-11-940. Both attorneys

appeared on that date and entered pleas of not guilty and requested a hearing.

       We therefore appoint the Honorable John Plegge as a master to conduct the hearing

for both attorneys. After the hearing, we direct the master to make findings of fact and to file

them with this court. Once we receive the master’s findings, we will render a decision on the

matter.

       It is so ordered.